                      Case 1:21-cr-00358-VSB Document 13 Filed 08/17/21 Page 1 of 1
                                                      U.S. Department of Justice
             [Type text]
                                                                              United States Attorney
                                                                              Southern District of New York

                                                                             The Silvio J. Mollo Building
                                                                             One Saint Andrew’s Plaza
                                                                             New York, New York 10007


                                                                              August 16, 2021

             BY ECF
             The Honorable Vernon S. Broderick
             United States District Judge
             Southern District of New York
             United States Courthouse
             40 Foley Square, Ctrm 518
             New York, NY 10007


                      Re:       United States v. Robert Pruden and Steven Sylvester, 21 Cr. 358 (VSB)

             Dear Judge Broderick:

                    The Government writes with the consent of defense counsel to request that the conference
             in the above-captioned matter currently scheduled for August 18, 2021, be adjourned for
             approximately 90 days. The adjournment will allow the Government to confirm that all discovery
             has been produced, give defense counsel to review discovery and decide what, if any, motions
             should be made, and for the parties to engage in discussions of any potential pretrial resolution.

                     The Government respectfully requests that time be excluded under the Speedy Trial Act
             between August 18, 2021, through the next-scheduled conference because the “ends of justice
             served by the granting of such continuance outweigh the best interests of the public and the
             defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with counsel
             for each defendant, who do not object to the exclusion of time.

                                                                     Very truly yours,

                                                                     AUDREY STRAUSS
                                                                     United States Attorney



                                                                by: _____________________________
                                                                    Elizabeth A. Espinosa
                                                                    Assistant United States Attorney
              8/17/2021                                             (212) 637-2216
The status conference scheduled for August 18, 2021 is hereby adjourned to September 22, 2021 at 9:00 a.m. The adjournment will allow the
Government to confirm that all discovery has been produced, give defense counsel time to review discovery and decide what, if any, motions
should be made, and for the parties to engage in discussions of any potential pretrial resolution. The Court finds that the ends of justice served by
granting a continuance outweigh the best interests of the public and the defendant in a speedy trial. Accordingly, it is further ordered that the time
between August 18, 2021 and September 22, 2021 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of
justice.
